     Case 4:20-cv-00688-JM Document 44 Filed 06/14/21 Page 1 of 3

                                                                            ud[&_
                                                                                   JUN 1 4 2021
                        IN THE UNITED STATES DISTRICT COUMMES W. M6/MACK CLERK
                       FOR THE EASTERN DISTRICT OF A ~ S        •~      '
                                                                                                  DEPCLEIIK


MID SOUTH REHAB OUTPATIENT                                                           PLAINTIFF
CLINIC, LLC

v.                                                                     CASE NO. 4:20-cv-688-JM

COMMUNITY COMPASSION CENTER
OF BATESVILLE,
COMMUNITY COMPASSION CENTER
OF WEST MEMPHIS,
COMMUNITY COMPASSION CENTER
OF JONESBORO,
COMMUNITY COMPASSION CENTER
OF MAGNOLIA,
COMMUNITY COMPASSION CENTER
OF NASHVILLE,
COMMUNITY COMPASSION CENTER
OF SEARCY,
COMMUNITY COMPASSION CENTER
OF ARKANSAS                                                                      DEFENDANTS



                              AGREED FINAL JUDGMENT

         THIS CAUSE has come before the Court on the Joint Motion [43] of Plaintiff and

Defendants for the entry of an Agreed Final Judgment in accordance with the terms set forth below.

Considering the submission of the parties, as well as the fact that this Agreed Final Judgment has

been consented to by all parties and that all parties are represented by counsel, the Court hereby

FINDS AS FOLLOWS:

     1. This Court has subject matter jurisdiction over this matter.

     2. This Court has personal jurisdiction over the parties.

     3. Venue is proper in this Court.

     ·4_ The Court finds that this Agreed Final Judgment is well taken and should be entered.
         Case 4:20-cv-00688-JM Document 44 Filed 06/14/21 Page 2 of 3

.,



          THEREFORE, IT IS ORDERED that Final judgment is hereby granted on the following

terms:

         A.   Judgment shall be entered against the following entities in the specified amounts for

              amounts contractually due and payable to the Plaintiff, Mid South Rehab Outpatient

              Clinic, LLC, for the provision of rehabilitation services:

               Community Compassion Center of Batesville:                      $65,039.58
               Community Compassion Center of West Memphis:                    $87,839.88
               Community Compassion Center of Jonesboro:                       $61,464.17
               Community Compassion Center of Magnolia:                        $36,366.38
               Community Compassion Center of Nashville:                       $34,835.27
               Community Compassion Center of Searcy:                          $82,333.25

         B.   In addition to the amounts specified in Section A, the Plaintiff, Mid South Rehab

              Outpatient Clinic, LLC shall also be entitled to judgment against each of the six (6)

              listed entities as it relates to the judgment against each for (i) pre-judgment and post-

              judgment interest at the contractual rate of seventeen percent ( 17%) per annum until

              the amounts awarded herein are paid in full; and (ii) cost and expenses, including

              attorney's fees, in an amount to be determined by separate motion following entry of

              this Agreed Final Judgment.

         C.   The claim asserted in the Complaint against Community Compassion Center of

              Arkansas is DISMISSED, without prejudice.

IT IS SO ORDERED, this the~ day o~\J 'Ne:.
                                                     ------   2021.


                                                                             I
                                                                            CT COURT JUDGE
      Case 4:20-cv-00688-JM Document 44 Filed 06/14/21 Page 3 of 3




AGREED:


FRIDAY, ELDREDGE & CLARK, LLP          ELLIS LAW, PLLC
400 West Capitol Ave., Suite 2000      119 Harper Street
Little Rock, AR 72201                  Ridgeland, MS 39157

Attorney for the Defendants            Attorney for the Plaintiff


By: Bruce B. Tidwell                   By: Paul M Ellis
Bruce B. Tidwell (AR Bar No. 96115)    Paul M. Ellis (MS Bar No. 102259)
E-Mail: btidwell(i:v,fridayfirm.com    E-Mail: paul.ellis@ellislawfirm.com
Direct Phone: (501) 370-1496           Phone: (601) 259-4400
